— Appeal from an order of the Family Court, Kings County, dated September 23, 1974, which, upon a fact-finding adjudication that appellant is a juvenile delinquent, committed him to the Elmira Reformatory for a period of three years. Order affirmed, without costs. Appellant was found to have committed acts which, if done by an adult, would constitute the crimes of rape in the first degree and possession of a knife. He offered a general denial and an alibi defense at the hearing. His testimony was rebutted by the victim’s identification of him and by Detective Denaro’s testimony of an admission by appellant. Although appellant’s statement to officer Denaro was suppressed, cross-examination and rebuttal testimony relating to the admission made to the detective was proper to contradict appellant’s trial testimony and to impeach his credibility (Harris v New York, 401 US 222). The testimony at the trial amply supported the Family Court’s determination. Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur.